Use of electrochemical cells containing a lithiated titanate oxide negative active material for low earth orbit applications
DETAILED ACTION

Response to Amendments
This Office action is in response to Applicant’s amendments and arguments filed on July 21, 2021. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 13-37 are pending, wherein claims 13-28 were previously and claims 29 and 37 are amended. Claims 29-37 are being examined on the merits in the current Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Smart et al. (US 20090253046 A1, hereafter Smart).
Regarding claim 2, Smart teaches a method comprising:
equipping an electrochemical cell to a spacecraft configured for low earth orbit (See, e.g., [0008]: “low earth orbit (LEO) … satellites” and “lithium ion rechargeable batteries”); and
charging and discharging the electrochemical cell (See, e.g., Fig. 34 and related descriptions), said electrochemical cell comprising a positive electrode (See, e.g., “cathode” comprising LiNi0.8Co0.2O2) and a negative electrode, said negative electrode comprising as an electrochemically active material a lithiated titanate oxide or titanate oxide able to be lithiated (See, e.g., [0065]: “anode” comprising Li4Ti5O12, which is a well-known negative electrode material that is able to be lithiated).
	
Claim Rejections - 35 USC § 102/103
Claims 30-37 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smart.
Regarding claims 30-37, the limitations recited in these claims represent properties or functional characteristics of the electrochemical cell. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, Smart teaches the same electrochemical device comprising an anode (containing, for example, Li4Ti5O12, at least [0065]) and a cathode (containing, for example, LiNi0.8Co0.2O2 in [0065], which is one of the positive electrode materials represented by the instantly disclosed formula (ii) ), and therefore teaches the properties or functions as recited in claims 30-37. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727